Walker, J.
This is an appeal from an interlocutory judgment of the District Court of Lamar county, and must be dismissed for the reasons given in De Forest, Armstrong & Co. v. Miller.
But it may not be improper for us to remark, in view of the expense and trouble which may be saved by our so doing, that we are of opinion that the District Court held the law correctly in refusing to dissolve the injunction in this case.
The proceedings to condemn the property of the appellee for the use of a street, though authorized by the charter and ordinances of the city, if conducted in a proper manner, were not so conducted in this case.
Private property cannot be condemned and appropriated to public use, without fair compensation being first made to the owner in money. In this case the assessors appear to have *452acted upon the principle of off-setting benefits against damages, which cannot be done under our Constitution. (Article 1, Section 14.)
They found by their award that it would cost the city, to remove the house, as much as the amount of damage which the appellee would .sustain by the removal; they gavé hitn nothing for the ground which is to be thrown into the public street. It does not appear that there is any advantage whatever to the appellee, in having his house" removed to another part of his premises. He must be paid whatever his property is worth, before the city can condemn it to public use, no matter what benefit he may incidentally gain by the change.
This is a matter of such importance to every citizen of the State, that the Constitution places it beyond the power of the Legislature, as well as the corporate authorities of towns and cities, and all other corporations, to gainsay it.
By the exercise of the right of eminent domain, reserved in the sovereignty, the Legislature may authorize the appropriation of private property to public uses and servitudes; but it can only be done upon full and fair compensation being made to the owner, in money.
The owner may sell his property to whomsoever he may see proper, for public as well as private use; but it cannot be taken away from him by any such proceeding as appears to have been adopted in this case ; and the court unquestionably acted within its proper sphere, and in accordance with the law, in enjoining the opening of the street until such time as the property was properly condemned and paid for.
The appeal is dismissed.
Appeal dismissed.